Citation Nr: 1607401	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1951 to January 1954; he died in October 2008.  The appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the appellant's claim lies with the RO in Pittsburgh, Pennsylvania.

The Board most recently considered and denied the appellant's claim in November 2014.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating the November 2014 Board decision and remanding the appeal for further consideration.  The case is once again before the Board.  


FINDINGS OF FACT

1. The Veteran died in October 2008; his death certificate lists the immediate cause of death as atherosclerotic cardiovascular disease, with hypertension, congestive heart failure, coronary artery disease, and acute myocardial infarction as contributing to death.

2. There has been added to the record competent evidence of record indicates the Veteran's service-connected posttraumatic stress disorder (PTSD) and residuals of cold injuries of the lower extremities at least aggravated his atherosclerotic cardiovascular disease.

3. The Veteran's service-connected disabilities as likely as not materially contributed to his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran died in October 2008; the primary cause of death as reported on the death certificate was atherosclerotic cardiovascular disease.  At the time of his death, the Veteran was service-connected for PTSD and cold injury residuals of the bilateral lower extremities.  The appellant asserts that the Veteran's service-connected disabilities cause or aggravated his cardiovascular disease, thereby materially contributing to his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

In support of her claim, the appellant submitted the report of a November 2015 Independent Medical Evaluation conducted by Dr. W.G.  In providing his medical opinion, Dr. W.G. reviewed the entire claims file, spoke with the appellant, and reviewed pertinent medical literature.  Dr. W.G. opined that, via evolving pathology caused by both his service-connected PTSD and bilateral cold injury residuals, both of these service-connected disabilities contributed significantly to the atherosclerotic cardiovascular disease that was determined to be the immediate cause of death.  

Specifically, Dr. W.G. determined there is "overwhelming statistical evidence" that the Veteran's PTSD contributed to his hyperlipidemia, hypertension, increased aortal blood pressure, insomnia, decreased ability to produce natural endorphins, coronary artery disease, and increased production of catecholamines.  Regarding cold injury residuals, Dr. W.G. found that they caused the Veteran to suffer considerable, progressive neuropathic pain, insomnia, and the inability to exercise that caused a considerable weight gain that led to the development of the manifestations of atherosclerotic cardiovascular disease.  Ultimately, Dr. W.G. concluded that, taken collectively, the damage from PTSD and cold injury residuals worked synergistically to cause increasingly severe manifestations of atherosclerotic cardiovascular disease and thus, it is more likely than not, that both service-connected PTSD and cold injury residuals were contributory causes of the Veteran's death.

The Board is cognizant of the multiple negative VA opinions of record.  However, an appellant "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the newly submitted medical opinion from Dr. W.G., and resolving all doubt in the appellant's favor, the Board finds that the Veteran's service-connected PTSD and cold injury residuals of the bilateral lower extremities materially contributed to the immediate cause of the Veteran's death.  As such, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


